ITEMID: 001-5988
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: MACIEJEWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Ryszard Maciejewski, is a Polish national, born in 1949 and living in Leszno Górne, Poland.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 3 September 1993 the Agricultural Co-operative “N” lodged with the Słubice District Court (Sąd Rejonowy) an action in which it sought the dispossession of the applicant of a property situated in Kunowice. The property consisted of a detached house located on a plot of land.
The first hearing was held on 17 September 1993 but it was adjourned as the plaintiff had submitted to the court a wrong address for the applicant and he had not been served with a summons.
Between 19 October 1993 and 7 July 1994 the court adjourned three hearings because of the ill-health of the applicant and the presiding judge, and held seven hearings. The applicant failed to attend two of them.
In the meantime, on 16 June 1994, the applicant asked the court to stay the case as he had initiated administrative proceedings concerning the contested property.
On 25 August 1994 the Słubice District Court delivered a judgment in which it ordered the dispossession of the applicant. The court pointed out that on 18 August 1993 the applicant had moved into the house after it had been abandoned by a certain Mr A. Ł. However, the property belonged to the Co-operative, which had never agreed that the applicant should acquire its tenancy.
On 14 November 1994 the applicant filed with the Gorzów Wielkopolski Regional Court (Sąd Wojewódzki) an appeal against the judgment of the District Court.
On 17 January 1995 the Gorzów Wielkopolski Regional Court quashed the judgment of 25 August 1994 and remitted the case to the Słubice District Court, instructing it to take additional evidence.
The applicant was absent during the hearings held on 19 June and 7 September 1995. On the latter occasion his absence was caused by ill-health.
The applicant was absent during the hearing held on 5 October 1995 because he refused to collect a summons.
During the hearing held on 20 November 1995 the plaintiff changed its claim and asked the court to order the eviction of the applicant. It also requested the court to stay the case pending the outcome of the administrative proceedings instituted by the applicant, which request was granted.
On 7 July 1999 the Słubice District Court decided to resume its examination of the case in view of the fact that the administrative proceedings and those concerning the title to the property, which the applicant had initiated on 10 September 1996, had been terminated.
The applicant failed to attend the hearing held on 26 August 1999. On 23 September 1999 he sent to the court a letter which included the following statement:
“The refusal to take part in the proceedings will prevent a scandal which the court intends to cause. The betrayal of their independence by the courts in Słubice and Gorzów Wielkopolski allowed me to apply to the European Court of Human Rights in Strasbourg, where I already await the examination of my complaint. Therefore I am returning the served summons.”
On 28 September 1999 the Słubice District Court delivered a judgment ordering the eviction of the applicant. He failed to lodge an appeal against that decision in accordance with the relevant formalities.
